Exhibit 99.1 FOR IMMEDIATE RELEASE INTRICON REPORTS STRONGER 2010 SECOND-QUARTER RESULTS Revenues Grow 16.6 Percent from Prior-Year Period; EPS of 5 Cents Versus 11 Cent Loss Year Ago ARDEN HILLS, Minn. — July 27, 2010 — IntriCon Corporation (NASDAQ: IIN), a designer, developer, manufacturer and distributor of body-worn medical devices, today announced financial results for its second quarter ended June 30, For the second quarter, the company reported net sales of $14.9 million, an increase of 16.6 percent from net sales of $12.8 million for the prior-year period. Net income in the 2010 second-quarter was $269,000, or $0.05 per diluted share, versus a net loss of $598,000, or $0.11 per diluted share, for the prior-year period. IntriCon reported 2010 second-quarter income from continuing operations—which consists of the company’s body-worn device business (medical, hearing health and professional audio communications)—of $404,000, or $0.07 per diluted share. Second-quarter results from discontinued operations in 2010 were a net loss of $135,000, including the $35,000 gain on the sale of RTI Electronics, or $0.02 per diluted share. On May 28, 2010, the company completed the previously announced divestiture of its non-core electronics business, Anaheim, Calif.-based RTI Electronics, Inc.
